Citation Nr: 0217246	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for right knee disability, 
claimed as due to surgery performed at a Department of 
Veterans Affairs medical facility on February 12, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

This appeal originated with a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which denied  
the veteran's claim of entitlement to VA compensation 
benefits for a right knee disability pursuant to 38 U.S.C. 
§ 1151. 

In December 2000, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Member of the 
Board of Veterans' Appeals (the Board).  In January 2001 the 
Board remanded the case to the RO for additional 
development, to include an orthopedic evaluation of the 
veteran's knees.  In June 2002, the RO issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claims.  The case is again before the Board for 
adjudication.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran's right knee disability was chronically worsened as 
a result of VA treatment in February 1997.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for right knee disability, based upon VA treatment, have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right knee disability 
due to VA treatment in February 1997.  In essence, he 
contends that he did not have a right knee disability prior 
to knee surgery in February 1997; that VA medical personnel 
mistakenly operated on the undamaged right knee instead of 
the veteran's service-connected left knee; and that the 
right knee was thereby disabled.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was notified by the June 1999 
Statement of the Case, the January 2001 Board remand, and 
the June 2002 Supplemental Statement of the Case of the 
pertinent law and regulations and the need to submit 
additional evidence concerning his claim.  Additionally, the 
veteran was sent a letter in March 2001 discussing the VCAA.  
The veteran was told in March 2001 that to establish 
entitlement to service connected compensation benefits under 
38 U.S.C.A. § 1151, the evidence must show additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury or aggravation thereof.  
He was also told that, while VA would attempt to help the 
veteran obtain any records for which the veteran provided 
sufficient information, it was ultimately the veteran's 
responsibility to make sure that the records were received 
by VA.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

As noted in the Introduction, in January 2001 the Board 
remanded this case so that a VA examination of the veteran's 
right could be conducted and a medical opinion obtained.  
This was accomplished.  The Board finds that there is 
sufficient evidence of record with which to make an informed 
decision in this case, including the medical examination 
report and opinion dated in March 2001.  The Board has not 
identified any pertinent evidence which is not currently of 
record with respect to the issue on appeal, and the veteran 
has not pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issue on appeal.  

Relevant law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001).  

The controlling statute in this case, 38 U.S.C.A. § 1151, 
was amended, effective for claims filed on or after October 
1, 1997.  The purpose of the amendment is, in effect, to 
nullify the United States Supreme Court's decision in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.  

Under the jurisprudence of the Court, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was filed in August 1997.  The Board 
will accordingly use the pre-October 1, 1997 version of 
section 1151, since it is obviously more favorable to the 
veteran in that negligence on the part of VA need not be 
established in order for him to prevail.  That is, as 
explained immediately below, under the pre-October 1997 
version of 38 U.S.C. § 1151 the veteran needs only to show 
that he has additional disability which is the result of VA 
hospitalization, medical or surgical treatment.
 
In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

However, the Supreme Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations 
insofar as they exclude coverage for incidents of a 
disease's or 
injury's natural progression, occurring after the date 
of treatment 
. . . . VA's action is not the cause of the disability 
in those 
situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment. 
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized.  In 
determining whether such existing disease or injury suffered 
as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury and not merely coincidental therewith.  
Compensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358 (1997).

Factual background

Service medical records and VA hospital records from prior 
to February 12, 1997 show treatment for the veteran's 
service-connected left knee disability.  There was no 
reference in those records to right knee problems.

A February 12, 1997 note from the VA surgeon who performed 
the veteran's VA surgery on that date indicates that the 
veteran was satisfactorily anesthetized and that he then had 
both knees examined while under anesthesia.  On examination, 
the left knee showed no effusion, laxity, limitation of 
motion, crepitus, or pivot shift.  The right knee had 2+ 
effusion, palpable patellofemoral crepitus, an equivocal 
pivot shift, and a palpable click with McMurray's testing.  
It was noted that the veteran had consented per his chart 
for left knee surgery.  The surgeon then attempted to locate 
the veteran's wife to discuss and verify the side of the 
symptoms (right vs. left) and to discuss arthroscopy of the 
veteran's right knee.  She could not be found.  The decision 
was made to proceed with arthroscopy of the right knee.  
Immediately after the surgery, the veteran's wife reported 
that he had mechanical symptoms with both knees and that he 
was in the process of trying to get VA treatment for his 
right knee as well as his left.  Left knee surgery in the 
near future was agreed to by the veteran and his wife.

The February 12, 1997 VA operation report indicates a 
history of worsening pain and intermittent swelling and 
mechanical locking symptoms in both of his knees for the 
previous several years, and of a history of injuries to both 
knees about ten years beforehand (while the veteran was in 
service.  This information appears to have been provided by 
the veteran and/or his spouse.  The operation report also 
described the findings found during surgery, including 
chondromalacia and a torn lateral meniscus of the right 
knee.

The VA anesthesiologist who anesthetized the veteran for his 
surgery that day noted after the surgery that the veteran 
had indicated that he had not talked with the VA surgeon 
about having right knee surgery that day, but that his main 
concern was getting his VA disability changed to include 
both knees so that he could get them repaired and managed.

On February 19, 1997, the veteran filed a claim of 
entitlement to service connection for a right knee 
disability as secondary to his service-connected left knee 
disability.

On VA evaluation on February 21, 1997, it was noted that the 
VA surgery which was accomplished on February 12, 1997 had 
revealed a torn right knee lateral meniscus, and that a 
partial meniscectomy was accomplished at the time of the 
surgery.  Post-surgery, the veteran had no complaints.  He 
was bearing full weight with a crutch and he was back at 
work.  Clinically, his right knee had a healed incision, no 
erythema or drainage, 1+ effusion, motion from zero to 100 
degrees, and no instability.  His sutures were removed.  The 
impressions were status post right knee lateral meniscus 
tear and partial meniscectomy, and probable lateral meniscus 
tear of the left knee.  Arthroscopy of the veteran's left 
knee was to be scheduled for late March 1997.  [The veteran 
later underwent left knee arthroscopy, with a partial 
lateral meniscectomy being accomplished, according to VA 
medical records dated in April 1997.]

In May 1997, the RO denied the veteran's claim of 
entitlement to service connection for a right knee 
disability secondary to the service connected left knee 
disability. 
In August 1997, the veteran filed a claim under 38 U.S.C. 
§ 1151 "due to unauthorized surgery".  As was noted in the 
Introduction, the claim was subsequently denied by the RO 
and this appeal followed.

Right knee effusion was noted in VA outpatient records for 
August 1997.  Despite complaints of knee pain in December 
1997, his knees were unremarkable on examination.  VA 
outpatient records dated in February 1998 reveal complaints 
of bilateral knee pain, especially on the right.  
Examination revealed full range of motion without effusion.  
X-rays of the knee were normal.  The assessment was that the 
veteran was doing well status post right knee surgery.  

During a personal hearing which was held at the RO in March 
1999, the veteran testified that before the surgery in 
question in February 1997, he had not had any right knee 
problem, and that he had consented to have left knee 
surgery.  Right knee surgery ended up being performed 
instead after the VA doctor examined the veteran while he 
was anesthetized and then tried to find the veteran's wife 
to get approval to operate on the veteran's right knee.  The 
veteran then testified that he later signed a consent form 
for his right knee when he was still pretty groggy from the 
anesthesia.  Since the surgery, if he does not exercise his 
right knee four to five times a week, it swells up on him 
and the swelling goes down his leg below his knee.  He 
testified that he had had no right knee swelling before the 
surgery.

On private evaluation in May 1999, it was reported that an 
MRI had revealed effusion of the right knee and no tears.  
Clinically, there was crepitance and a full range of motion.  
Degenerative joint disease of the right knee was diagnosed.

According to a May 2000 letter from M.N., D.O., the veteran 
complained of right knee pain.  Physical examination of the 
right knee revealed very mild effusion, crepitus of the 
patella, and a very positive apprehension sign.  
Patellofemoral syndrome was diagnosed.

During the videoconference hearing before the undersigned 
Board member in December 2000, the veteran indicated that he 
had no significant problem with his right knee before the 
surgery in February 1997, and that he has had problems with 
his right knee since the surgery.

As noted above, the Board remanded the case back to the RO 
in January 2001 for additional development.  A VA orthopedic 
examination was conducted in March 2001.  The examiner noted 
in his report that he had reviewed the claims file, and he 
included an extensive discussion of the February 1997 VA 
hospital reports.  The VA examiner essentially concluded 
that there was disability of the veteran's right knee prior 
to surgery in February 1997 that was not aggravated by VA 
treatment.  The examiner discussed the evidence that lead 
him to the above conclusion.  

The examiner discussed the handwritten preoperative note 
dated February 12, 1997 that indicated that the veteran had 
an abnormal right knee with fluid, crepitus, patellofemoral 
roughening, and a palpable click during testing for 
McMurray's sign.  The examiner noted that the surgeon 
indicated that while examining the veteran during anesthesia 
prior to surgery the findings were more prominent for 
abnormalities in the right knee than the left one; the 
surgeon attempted to talk to the veteran's wife about this 
but could not find her.  According to another preoperative 
February 12, 1997 note from the operating surgeon, the 
veteran had a history of injury to both knees ten years 
earlier on active duty in the Marine Corps and had a history 
of swelling and locking in both knees.  The surgeon reported 
that the veteran had talked with the anesthesiologist and 
had told him that he wanted both knees treated.  
Additionally, it was noted that findings during right knee 
surgery on February 12, 1997 included chondromalacia and 
torn lateral meniscus.  Another note, thought to be written 
by a staff nurse, indicated that the veteran's wife reported 
that symptoms were present in both knees preoperatively and 
that the veteran was in the process of trying to get 
treatment for the right knee.  An additional note for 
February 12, 1997, at 13:00, indicated that the veteran was 
awake and that he "wanted to have both knees fixed."  

With respect to current disability, the examiner reported 
that while the veteran has problems running or playing 
athletics, he has only missed 4-5 days from work every three 
months since the right knee surgery and is capable of being 
quite active.  

Despite the veteran's contention that he has had problems in 
the right knee only since the surgery, the examiner 
concluded from the evidence on file that the veteran had 
bilateral knee problems prior to his February 12, 1997 knee 
surgery, that he had wanted to seek care for both knees, and 
that there was no concrete evidence that the veteran 
incurred additional right knee disability due to the knee 
surgery on February 12, 1997.

Analysis

The veteran contends that VA treatment in February 1997 
resulted in right knee disability that was not there prior 
to the surgery.  The Board has carefully reviewed the 
evidence of record in order to determine if any additional 
disability exists as the result of VA treatment.  As 
discussed above, such additional disability is a preliminary 
requirement for consideration of benefits under 38 U.S.C.A. 
§ 1151.


Consent

As an initial matter, the Board will address the veteran's 
contention that he did not give prior consent for the right 
knee surgery.  This appears to be the case.  However, 
contrary to the veteran's later contentions, the record 
appears to indicate that he gave his consent shortly after 
the surgery. VA medical records indicate that the veteran 
gave VA consent to perform arthroscopy on his right knee at 
that time.  From the testimony the veteran provided in March 
1999 and December 2000, and from a review of the February 
1997 medical records, it appears that he gave consent for VA 
to operate on his right knee after the operation had 
occurred.  There is no indication that the veteran was 
dissatisfied with the surgery for months thereafter.  He 
filed his claim under § 1151 in August 1997, after his claim 
of service connection for a right knee disability had been 
denied.

The Board concludes that consent for the surgery was given, 
albeit after the fact.  In any event, although this 
situation is highly unusual, the Board does not believe it 
impacts on the outcome of this case.  The law and 
regulations, discussed above, indicate that the outcome of 
the case hinges upon whether additional disability exists, 
not whether consent was given.  Accordingly, the Board will 
proceed to a discussion of the matter of additional 
disability.    

Additional disability

The matter of additional disability involves two sequential 
inquiries.  First, did a right knee disability exist before 
the February 1997 surgery?  If there was no right knee 
disability prior to the surgery, as is now contended by the 
veteran, then it would appear from the medical records that 
the disability was due to the surgery  and the Board's 
inquiry would be concluded.  Second, assuming that right 
knee disability existed prior to the surgery, did the right 
knee disability increase in severity due to the surgery?


(i.)  Pre-surgery right knee disability

In essence, the veteran now contends that his right knee was 
fine prior to the February 1997 surgery and that the surgery 
caused his current right knee disability.   

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

After having carefully considered the matter, the Board 
concludes that the record as a whole does not support the 
veteran's contention.  There is sufficient evidence in the 
February 1997 hospital records, both prior to and after knee 
surgery, to support the conclusion that the veteran had 
bilateral knee problems prior to his February 12, 1997 knee 
surgery and that he wanted to seek care for both knees.  
Contemporaneous hospital records include a handwritten 
preoperative note indicating that the veteran had an 
abnormal right knee with fluid, crepitus, patellofemoral 
roughening, and a palpable click during testing for 
McMurray's sign; a note indicating that the veteran's wife 
reported that symptoms were present in both knees 
preoperatively and that the veteran was in the process of 
trying to also get treatment for the right knee; a notation 
that the veteran had talked with the anesthesiologist prior 
to surgery and had told him that he wanted both knees 
treated; and findings during right knee surgery of 
chondromalacia and a torn lateral meniscus.

Moreover, the VA examiner who thoroughly reviewed the file 
and provided a comprehensive report in March 2001 on the 
origins of the veteran's current right knee disability 
concluded, based on the evidence cited above, that there was 
medical evidence that the veteran had right knee disability 
prior to knee surgery on February 12, 1997.  

In addition to the above, the Board notes the veteran's 
claim of entitlement to secondary service connection for his 
right knee condition, which was filed on February 19, 1997 
shortly after the surgery.  The veteran did not refer to the 
surgery as a cause of his knee problems.  This statement 
appears to be at odds with his later statements.  The Board 
again notes that the veteran did not file a claim under 
38 U.S.C. § 1151 until after his service connection claim 
had been denied. 
The Board places relatively little weight of probative value 
on the veteran's recent statements, which were made in 
connection with a claim of entitlement to VA monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements]. In short, the 
evidence of record indicates that the veteran in fact had a 
right knee disability which predated the February 1997 
surgery.

(ii.)  Additional disability

Even if a right knee disability existed prior to the 
February 1997 surgery, as explained above in the law and 
regulations section, benefits under 38 U.S.C. § 1151 may be 
granted if additional disability exists which is not due to 
the natural progression of the disease.  See also 38 C.F.R. 
§ 3.358.   

In response to the Board's remand, in which it was seeking 
an answer to this question, the March 2001VA examiner 
concluded that there was no concrete evidence that the pre-
surgery right knee disability was increased as a result of 
VA knee surgery on February 12, 1997.  The Board observes in 
passing that the conclusion that right knee disability was 
not increased by VA treatment appears to be supported by the 
clinical records during and after surgery.  There is no 
evidence in the hospital records that the surgery was not 
performed properly.  When examined later in February 1997, 
the veteran did not have any complaints. When examined in 
December 1997, the veteran's knees were unremarkable.  
Examination of the right knee in February 1998 revealed full 
range of motion without effusion; X-rays of the knee were 
considered normal.  The assessment was that the veteran was 
doing well status post right knee surgery.  Subsequent 
findings of right knee disability were not linked to the 
veteran's February 1997 right knee surgery.

The medical evidence of record therefore supports a 
conclusion that any current right knee disability is 
unrelated to the February 1997 surgery.  The only evidence 
supportive of the claim is the testimony of the veteran 
above.  However, it is now well-established that lay persons 
such as the veteran are not competent to provide evidence 
that requires medical knowledge, such as diagnosis or 
etiology of a disability.  See Espiritu v. Derwinski, 492, 
494-5 (1992).  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for right knee disability is not warranted.


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for right knee disability due to surgery 
performed by VA on February 12, 1997 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

